


Exhibit 10.27

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 15th day
of February 2019 by and between RxOptions, LLC, a Ohio Limited Liability Company
and its affiliates operating the EnvisionRxOptions business (the “Company”) and
Ben Bulkley (“Executive”).

 

WHEREAS, the Company desires to hire and employ Executive and Executive desires
to provide the Company with Executive’s services subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive (individually a “Party” and together the “Parties”),
intending to be legally bound, agree as follows:

 

1.                                      Term of Employment.

 

The term of Executive’s employment under this Agreement shall commence on
February 18, 2019 (the “Effective Date”) and, unless earlier terminated pursuant
to Section 5 below, shall continue for a period ending on the date that is two
(2) years following the Effective Date (the “Original Term of Employment”). The
Original Term of Employment shall be automatically renewed for successive one
(1) year terms (the “Renewal Terms”) unless at least ninety (90) days prior to
the expiration of the Original Term of Employment or any Renewal Term, either
Party notifies the other Party in writing that Executive or it is electing to
terminate this Agreement at the expiration of the then current Term. “Term”
shall mean the Original Term of Employment and all Renewal Terms. For purposes
of this Agreement, except as otherwise provided herein, the phrases “year during
the Term” or similar language shall refer to each twelve (12) month period
commencing on the Effective Date or applicable anniversaries thereof.

 

2.                                      Position and Duties.

 

2.1                               Generally. During the Term, Executive shall
serve as the Chief Executive Officer of the Company and shall have such officer
level duties, responsibilities and authority as are customary for a chief
executive officer and shall have such other officer level duties,
responsibilities and authorities as shall be assigned by the Company from time
to time consistent with such position. Executive shall devote Executive’s full
working time, attention, knowledge and skills faithfully and to the best of
Executive’s ability, to the duties and responsibilities assigned by the Company
in furtherance of the business affairs and activities of the Company and its
subsidiaries, affiliates and strategic partners. Contemporaneously with
termination of Executive’s employment for any reason, Executive shall
automatically resign from all offices and positions Executive holds with

 

1

--------------------------------------------------------------------------------



 

the Company or any subsidiary without any further action on the part of
Executive or the Company.

 

2.2                               Other Activities. Anything herein to the
contrary notwithstanding, nothing in this Agreement shall preclude the Executive
from engaging in the following activities: (i) serving on the board of directors
of a reasonable number of other corporations or the boards of a reasonable
number of trade associations and/or charitable organizations, subject to the
Company’s approval, which shall not be unreasonably withheld, (ii) engaging in
charitable activities and community affairs, and (iii) managing Executive’s
personal investments and affairs, provided that Executive’s activities pursuant
to clauses (i), (ii) or (iii) do not violate Sections 6 or 7 below or materially
interfere with the proper performance of Executive’s duties and responsibilities
under this Agreement. Executive shall at all times be subject to, observe and
carry out such rules, regulations, policies, directions, and restrictions as the
Company may from time to time establish for officers of the Company or employees
generally.

 

3.                                      Compensation.

 

3.1                               Base Salary. During the Term, as compensation
for Executive’s services hereunder, Executive shall receive a salary at no less
than the annualized rate of seven hundred fifty thousand dollars ($750,000.00)
per year (“Base Salary”) as may be increased from time to time), which shall be
paid in accordance with the Company’s normal payroll practices and procedures,
less such deductions or offsets required by applicable law or otherwise
authorized by Executive.

 

3.2                               Annual Performance Bonus. The Executive shall
participate each fiscal year during the Term in the Company’s annual bonus plan
as adopted and approved by the Rite Aid Corporation’s Board of Directors (the
“Board”) or the Compensation Committee of the Board (the “Compensation
Committee”) from time to time. For the fiscal year ongoing as of the Effective
Date (“FY 19”), Executive’s annual bonus opportunity pursuant to such plan shall
equal one hundred percent (100%) (the “Annual Target Bonus”) of the Base Salary,
with a maximum bonus opportunity of no less than two (2) times the Annual Target
Bonus, and for each subsequent year, equal to the bonus opportunity as
established by the Compensation Committee of the Board but no less than one
hundred percent (100%) of the Base Salary with a maximum bonus opportunity of no
less than two (2) times the base bonus opportunity. Annual Performance Bonus
will be paid no later than 3 months following the measurement period.

 

3.3                               Equity Awards. Executive will be eligible to
participate during the Term in the Company’s Long Term Incentive Plan (“LTIP”).
Executive’s target long term incentive opportunity shall be two hundred percent
(200%) of Executive’s Base Salary. In the discretion of the Board, on each
regular grant date occurring during the Term, Executive will be granted
long-term incentive awards under the Rite Aid Corporation’s 2014 Omnibus Equity
Plan or any successor plan thereto (the “Equity Plan”), a copy of which Equity
Plan has been filed as Exhibit 10.1 to the Rite Aid Corporation’s current report
on Form 8-K filed with the Securities and Exchange Commission on June 23, 2014,

 

2

--------------------------------------------------------------------------------



 

pursuant to the LTIP valued at two hundred percent (200%) of Base Salary
calculated in a manner consistent with and containing the same terms and
conditions (including the form of the award) as other senior executives
participating in the Equity Plan.

 

3.4                               Inducement Awards. Executive shall receive
inducements awards as follows (i) an award of five hundred thousand (500,000)
Restricted Stock Units to be granted on the Effective Date that shall vest 1/3
annually on the anniversary date of the grant over a period of three years and
shall be otherwise subject to the terms and conditions of the Rite Aid
Corporation 2014 Omnibus Equity Plan; and (ii) seven hundred fifty thousand
dollars ($750,000.00) payable net of tax withholding within the ten (10) days of
the Effective Date subject to repayment to the Company by Executive in full,
during the twelve (12) month period of time beginning with the Effective Date of
this Agreement, should Executive be terminated by the Company for Cause or
should Executive resign without Good Reason. Any repayment required hereunder
shall be paid in full within sixty days after Executive’s termination of
employment by the Company for Cause or by Executive without Good Reason (the
“Repayment Deadline”). If Executive does not make the required repayment in full
by the Repayment Deadline, then the Company may, in its sole discretion, either
(a) offset any other amounts payable to Executive by the Company or any of its
Affiliates in satisfaction of the repayment or (b) cause Executive to forfeit
(or otherwise recoup) any equity interests that the Executive holds in respect
of the Company or any of its Affiliates, in each case subject to applicable law.

 

4.                                      Additional Benefits.

 

4.1                               Employee Benefits. During the Term, Executive
shall be eligible to participate in the employee benefit plans (including, but
not limited to medical, dental and life insurance plans, short-term and
long-term disability coverage, the Supplemental Executive Retirement Plan and
401(k) plans) in which management employees of the Company are generally
eligible to participate, subject to satisfaction of any eligibility requirements
and the other generally applicable terms of such plans. Nothing in this
Agreement shall prevent the Company from amending or terminating any employee
benefit plans of the Company from time to time as the Company deems appropriate.

 

4.2                       Expenses. During the Term, the Company shall reimburse
Executive for any expenses reasonably incurred by Executive in furtherance of
Executive’s duties hereunder, including without limitation, travel, meals and
accommodations, upon submission of vouchers or receipts and in compliance with
such rules and policies relating thereto as the Company may from time to time
adopt or as may be required in order to permit such payments to be taken as
proper deductions by the Company or any subsidiary under the Internal Revenue
Code of 1986, as amended, and the rules and regulations adopted pursuant thereto
now or hereafter in effect (the “Code”). The provisions of Section 14(b) shall
apply to all reimbursements made under this Section 4.2.

 

4.3                               Vacation. Executive shall be entitled to four
(4) weeks paid vacation during each year of the Term.

 

3

--------------------------------------------------------------------------------



 

4.4                               Automobile Allowance. During the Term, the
Company shall provide Executive with an automobile allowance of $1,000.00 per
month.

 

4.5                               Annual Financial Planning Allowance. During
the Term, the Company shall provide Executive with a financial planning
allowance in the amount of $7,500.00. The provisions of Section 14(b) shall
apply to any payments or reimbursements made under this Section 4.5.

 

4.6                               Relocation and housing. Executive shall be
eligible for a payment of $7,500.00 per month for up to eighteen (18) months to
cover temporary housing and travel expenses including income taxes thereon.
Executive will be eligible for relocation assistance consistent with the Rite
Aid Corporation executive relocation plan.

 

4.7                               Indemnification. The Company shall
(a) indemnify and hold Executive harmless, to the full extent permitted under
applicable law, for, from and against any and all losses, claims, costs,
expenses, damages, liabilities or actions (including security holder actions, in
respect thereof) relating to or arising out of the Executive’s employment with
and service as an officer of the Company, and (b) pay all reasonable costs,
expenses and attorney’s fees incurred by Executive in connection with or
relating to the defense of any such loss, claim, cost, expense, damage,
liability or action, subject to Executive’s undertaking to repay in the event it
is ultimately determined that Executive is not entitled to be indemnified by the
Company. Following termination of the Executive’s employment or service with the
Company or any subsidiaries of the Company, the Company shall cause any director
and officer liability insurance policies applicable to the Executive prior to
such termination to remain in effect for six (6) years following the date of
termination of employment; provided however, if Executive was terminated as a
result of Executive’s willful act(s) of misconduct against the Company, he will
not be entitled to indemnification for such willful act(s). The provisions of
Section 14(b) shall apply to any payments or reimbursements made under this
Section 4.7.

 

4.8                               Fees. The Company shall reimburse Executive
for reasonable attorney’s fees and expenses not to exceed $15,000.00 that
Executive incurs in connection with the negotiation, preparation and/or
execution of this Agreement, subject to the receipt by the Company of a
statement of fees and expenses from such attorney. Such payment shall be made
promptly upon the Company’s receipt of the statement of fees, but in no event
later than December 31 of the year in which the fees are incurred. Executive’s
submission of documentation of his reasonable attorney’s fees and the Company’s
reimbursement of such fees shall occur promptly after the execution of this
Agreement.

 

5.                                      Termination.

 

5.1                               Termination of Executive’s Employment by the
Company for Cause. The Company may terminate Executive’s employment hereunder
for Cause (as defined below). Such termination shall be effected by written
notice thereof delivered by the Company to Executive, indicating in reasonable
detail the facts and circumstances alleged

 

4

--------------------------------------------------------------------------------



 

to provide a basis for such termination, and shall be effective as of the date
of such notice in accordance with Section 12 hereof. “Cause”, shall mean:
(i) Executive’s gross negligence or willful misconduct in the performance of the
duties or responsibilities of Executive’s position with the Company or any
subsidiary; (ii) Executive’s misappropriation of any funds or property of the
Company or any parent or subsidiary; (iii) the conduct by Executive which is a
material violation of this Agreement or Company Policy or which materially
interferes with the Executive’s ability to perform Executive’s duties; (iv) the
commission by Executive of an act of fraud or dishonesty toward the Company or
any parent or subsidiary; (v) Executive’s willful misconduct or gross negligence
which damages or injures the Company or the Company’s reputation; or
(vi) Executive is convicted of or pleads guilty to a misdemeanor involving moral
turpitude or any felony. Notwithstanding the foregoing, no act or failure to act
shall constitute Cause unless Executive first receives written notice from the
Company detailing the specific conduct that constitutes Cause, and with respect
to (i), (iii),and (v), Executive is provided thirty (30) days to cure the event
or circumstance giving rise to Cause.

 

5.2                               Compensation upon Termination by the Company
for Cause or by Executive without Good Reason. In the event of Executive’s
termination of employment (i) by the Company for Cause or (ii) by Executive
voluntarily without Good Reason:

 

(a)                                 Executive shall be entitled to receive
(i) all amounts of accrued but unpaid Base Salary through the effective date of
such termination, (ii) reimbursement for reasonable and necessary expenses
incurred by Executive through the date of notice of such termination, including
lease cancellation fees if it were to occur during the first 18 months of the
term, to the extent otherwise provided under Section 4.2 above, and (iii) all
other vested payments and benefits to which Executive may otherwise be entitled
pursuant to the terms of the applicable benefit plan or arrangement through the
effective date of such termination ((i), (ii) and (iii), (the “Accrued
Benefits”)). All other rights of Executive (and, except as provided in
Section 5.6 below, all obligations of the Company) hereunder or otherwise in
connection with Executive’s employment with the Company shall terminate
effective as of the date of such termination of employment and Executive shall
not be entitled to any payments or benefits not specifically described in this
subsection (a) or (b) below.

 

(b)                                 Any portion of any restricted stock or any
other equity incentive awards as to which the restrictions have not lapsed or as
to which any other conditions shall not have been satisfied prior to the date of
termination shall be forfeited as of such date and any portion of Executive’s
stock options that have vested and become exercisable prior to the date of
termination shall remain exercisable for a period of ninety (90) days following
the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate; provided, however, in the event of termination of Executive by
the Company for Cause, any stock options that have not been exercised prior to
the date of termination shall immediately terminate as of such date.

 

5

--------------------------------------------------------------------------------



 

Any termination of Executive’s employment by Executive voluntarily without Good
Reason shall be effective upon a thirty (30) day notice to the Company or such
earlier date as the Company determines in its discretion and designates in
writing. A termination of Executive’s employment by the Company for Cause or by
the Executive other than for Good Reason shall not constitute a breach of this
Agreement.

 

5.3                               Compensation upon Termination of Executive’s
Employment by the Company Other Than for Cause or by Executive for Good Reason.
Executive’s employment hereunder may be terminated by the Company other than for
Cause or by Executive for Good Reason. In the event that Executive’s employment
hereunder is terminated by the Company other than for Cause or by Executive for
Good Reason:

 

(a)                                 Executive shall be entitled to receive
(i) the Accrued Benefits, (ii) if the date of termination occurs prior to or on
the fifteen (15) month anniversary of the Effective Date, an amount equal to one
(1) times the sum of Executive’s then Base Salary plus Annual Target Bonus as of
the date of termination of employment, such amount payable in equal installments
pursuant to the Company’s standard payroll procedures for management employees
over a period of one (1) year; or if the date of termination occurs after the
fifteen (15) month anniversary of the Effective Date, an amount equal to two
(2) times the sum of Executive’s then Base Salary plus Annual Target Bonus as of
the date of termination of employment, such amount payable in equal installments
pursuant to the Company’s standard payroll procedures for management employees
over a period of two (2) years following the date that the release of claims
(referred to below) becomes irrevocable (provided, if as of the date of
termination the release of claims could become irrevocable in either of two
taxable years of Executive, payments will not commence before the first day of
the later such taxable year), and (iii) with respect to health insurance
coverage, if the date of termination occurs prior to or on the fifteen (15)
month anniversary of the Effective Date, the cost of COBRA benefits (and
equivalent benefits which shall be provided by the Company following expiration
of any COBRA continuation period) to Executive and his immediate family for a
period of one (1) year following the date of termination of employment; or if
the date of termination occurs after the fifteen (15) month anniversary of the
Effective Date, the cost of COBRA benefits (and equivalent benefits which shall
be provided by the Company following expiration of any COBRA continuation
period) to Executive and his immediate family for a period of two (2) years
following the date of termination of employment.

 

(b)                                 The Executive’s stock option awards held by
Executive shall vest and become immediately exercisable and the restrictions
with respect to any awards of non-performance based restricted stock or
restricted stock units (“Restricted Stock”) shall lapse, in each case to the
extent such options would otherwise have become vested and exercisable (or such
restrictions would have lapsed) had Executive remained in the employ of the
Company for a period of two (2) years following the date of termination. Such
portion of Executive’s stock options (together with any portion of Executive’s
stock options that have vested and become exercisable prior to the date of
termination) shall remain exercisable for a period of ninety (90) days following
the date of termination of

 

6

--------------------------------------------------------------------------------



 

employment (or, such later date as may be permitted by the relevant stock option
or equity plan, or, if earlier, until the expiration of the respective terms of
the options), whereupon all such options shall terminate. Any remaining portion
of Executive’s stock options that have not vested (or deemed to have vested) as
of the date of termination shall terminate as of such date; and all shares of
Restricted Stock as to which the restrictions shall not have lapsed as of the
date of termination shall be forfeited as of such date.

 

(c)                                  If a termination pursuant to Section 5.3 of
the Agreement occurs following the start of the Company’s fiscal year, Executive
shall also be entitled to receive, to the extent not previously paid (which
shall be paid at the same time paid to other eligible participants in the bonus
plan) and following determination by the Compensation Committee (or the Board)
that the Company has achieved performance levels indicated in the bonus plan, a
pro rata annual bonus determined by multiplying the performance level achieved
(relative to Executive’s Annual Target Bonus amount) by the fraction (x) the
numerator of which is the number of days between the beginning of the then
current fiscal year of the Company and the date of termination of employment and
(y) the denominator of which is 365. Executive shall also receive any unpaid
annual bonus earned for any completed fiscal year preceding the date of
termination.

 

(d)                                 All other rights of Executive (and, except
as provided in Section 5.6 below, all obligations of the Company) hereunder or
otherwise in connection with Executive’s employment with the Company shall
terminate effective as of the date of such termination of employment and
Executive shall not be entitled to any payments or benefits not specifically
described in 5.3(a) through (c).

 

Any termination of employment pursuant to this Section 5.3 shall be effective
upon a thirty (30) day notice thereof or the Company may elect in its sole
discretion to reduce or eliminate the notice period and pay the Executive’s Base
Salary for some or all of the notice period in lieu of notice. A termination of
Executive’s employment by the Company other than for Cause or by the Executive
for Good Reason shall not constitute a breach of this Agreement. To be eligible
for the payment, benefits and stock rights described in Section 5.3(a)(ii) and
(iii), (b) and (c) above, Executive must execute within sixty (60) days of the
date of termination, not revoke, and abide by a release (which shall be
substantially in the form attached hereto as Appendix B) of all other claims,
cooperate with the Company in the event of litigation and fully comply with
Executive’s obligations under Sections 6 and 7 below.

 

5.4                               Definition of Good Reason. For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any one of the
following:

 

(a)                                 the assignment to Executive of any duties or
responsibilities materially inconsistent with Executive’s status and position as
Chief Executive Officer of the Company or any material adverse change in
Executive’s title, or, solely if occurring prior to or on the fifteen (15) month
anniversary of the Effective Date, Executive’s no longer reporting to the Chief
Executive Officer of the Company’s publicly traded parent; or

 

7

--------------------------------------------------------------------------------



 

(b)                                 any decrease in Executive’s then Base Salary
to which Executive has not agreed to in writing; or

 

(c)                                  a material breach by the Company of this
Agreement; or

 

(d)                                 a material change in the geographic location
at which Executive must perform his services; or

 

(e)                                  notification to Executive by the Company
that it has elected to terminate the Agreement at the expiration of the then
current Term;

 

provided, however, that the Executive has provided written notice (which shall
set forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies) to the Company of the existence of any condition described in
any one of the subparagraphs (a), (b), (c), (d) or (e) within thirty (30) days
of the initial existence of such condition, and the Company has not cured the
condition within thirty (30) days of the receipt of such notice. Any termination
of employment by the Executive for Good Reason pursuant to Section 5.4 must
occur no later than the date that is the three (3) month anniversary of the
initial existence of the condition giving rise to the termination right.

 

5.5                               Compensation upon Termination of Executive’s
Employment by Reason of Executive’s Death or Total Disability. In the event that
Executive’s employment with the Company is terminated by reason of Executive’s
death or Total Disability (as defined below), subject to the requirements of
applicable law:

 

(a)                                 Executive or Executive’s estate, as the case
may be, shall be entitled to receive (i) the Accrued Benefits, (ii) any other
benefits payable under the then current disability and/or death benefit plans,
as applicable, in which Executive is a participant and (iii) continued health
insurance coverage for Executive and/or Executive’s immediate family, as
applicable, for a period of two (2) years following the date of termination of
employment. Executive or Executive’s estate shall also be entitled to receive,
at the same time as is paid to other eligible participants in the bonus plan,
following determination by the Compensation Committee (or the Board) of the
Company’s performance under the applicable annual performance goals for the
fiscal year , a pro rata annual bonus determined by multiplying the performance
level achieved (relative to Executive’s Annual Target Bonus amount) by the
fraction (x) the numerator of which is the number of days between the beginning
of the then current fiscal year of the Company and the date of termination of
employment and (y) the denominator of which is 365. Executive or Executive’s
estate shall also be entitled to any unpaid annual bonus earned for any
completed fiscal year preceding the date of termination.

 

(b)                                 All stock option awards held by Executive
shall vest and become immediately exercisable and the restrictions with respect
to any awards of Restricted Stock shall lapse, in each case to the extent such
options would otherwise have become vested and exercisable (or such restrictions
would have lapsed) had Executive remained in the

 

8

--------------------------------------------------------------------------------



 

employ of the Company for a period of two (2) years following the date of
termination. Such portion of Executive’s stock options (together with any
portion of Executive’s stock options that have vested and become exercisable
prior to the date of termination) shall remain exercisable for a period of
ninety (90) days following the date of termination of employment (or, such later
date as may be permitted by the relevant stock option or equity plan, or, if
earlier, until the expiration of the respective terms of the options), whereupon
all such options shall terminate. Any remaining portion of Executive’s stock
options that have not vested (or deemed to have vested) as of the date of
termination shall terminate as of such date; and all shares of Restricted Stock
as to which the restrictions shall not have lapsed as of the date of termination
shall be forfeited as of such date.

 

(c)                                  All other rights of Executive (and, except
as provided in Section 5.6 below, all obligations of the Company) hereunder or
otherwise in connection with Executive’s employment with the Company shall
terminate effective as of the date of such termination of employment and
Executive shall not be entitled to any payments or benefits not specifically
described in Section 5.5(a) through (d).

 

“Total Disability” shall mean any physical or mental disability that has
prevented Executive from (a)(i) performing one or more of the essential
functions of Executive’s position for a period of not less than ninety(90)
consecutive days in any twelve (12) month period and (ii) which is expected to
be of permanent or indeterminate duration but expected to last at least twelve
(12) continuous months or result in death of the Executive as determined (y) by
a physician selected by the Company or its insurer or (z) pursuant to the
Company’s benefit programs; or (b) reporting to work for ninety (90) or more
consecutive business days.

 

5.6                               Survival. In the event of any termination of
Executive’s employment, Executive and the Company nevertheless shall continue to
be bound by the terms and conditions set forth in Section 3.4, Section 4.7 and
Sections 5 through 10 below, which shall survive the expiration of the Term.

 

5.7                               Change in Control Best Payments Determination.
Any other provision of this Agreement to the contrary notwithstanding, if any
portion of any payment or benefit under this Agreement either individually or in
conjunction with any payment or benefit under any other plan, agreement or
arrangement (all such payments and benefits, the “Total Payments”) would
constitute an “excess parachute payment” within the meaning of Internal Revenue
Code Section 280G, that is subject to the tax imposed by Section 4999 of such
Code (the “Excise Tax”), then the Total Payments to be made to Executive shall
be reduced, but only to the extent that Executive would retain a greater amount
on an after-tax basis than he would retain absent such reduction, such that the
value of the Total Payments that Executive is entitled to receive shall be $1
less than the maximum amount which the Employee may receive without becoming
subject to the Excise Tax. For purposes of this Section 5.7, the determination
of whichever amount is greater on an after-tax basis shall be (x) based on
maximum federal, state and local income and employment tax rates and the Excise
Tax that would be imposed on Executive and (y) made at the Company’s expense by
independent accountants selected by the Company and Executive (which may be the

 

9

--------------------------------------------------------------------------------



 

Company’s income tax return preparers if Executive so agrees) which
determination shall be binding on both Executive and the Company. Any such
reduction as may apply under this Section 5.7 shall be applied in the following
order: (i) payments that are payable in cash the full amount of which are
treated as parachute payments under Treasury Regulation Section 1.280G-1, Q&A
24(a) will be reduced (if necessary, to zero), with amounts that are payable
last reduced first; (ii) payments and benefits due in respect of any equity the
full amount of which are treated as parachute payments under Treasury Regulation
Section 1.280G-1, Q&A 24(a), with the highest values reduced first (as such
values are determined under Treasury Regulation Section 1.280G-1, Q&A 24) will
next be reduced; (iii) payments that are payable in cash that are valued at less
than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts
that are payable last reduced first, will next be reduced; (iv) payments and
benefits due in respect of any equity valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24, with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24) will next be reduced; and (v) all other non-cash benefits not otherwise
described in clauses (ii) or (iv) will next be reduced pro-rata. For the
avoidance of doubt, in determining Executive’s potential exposure to the Excise
Tax, the Company shall retain a nationally recognized public accounting firm (or
other professionals agreed upon with Executive) to analyze at its expense
potential exposure, including, without limitation, a valuation of Executive’s
restrictive covenants to determine the reasonable compensation Executive will
receive for abiding by such restrictive covenants.

 

5.8                               No Other Severance or Termination Benefits.
Except as expressly set forth herein, Executive shall not be entitled to any
severance or other benefits upon termination of employment with the Company
under any circumstances and for any or no reason, including, but not limited to
any severance pay under any Company severance plan, policy or practice.

 

6.                                      Protection of Confidential Information.

 

Executive acknowledges that during the course of Executive’s employment with the
Company, its subsidiaries, affiliates and strategic partners, Executive will be
exposed to documents and other information regarding the confidential affairs of
the Company, its subsidiaries, affiliates and strategic partners, including
without limitation, information about their past, present and future financial
condition, pricing strategy, prices, suppliers, cost information, business and
marketing plans, the markets for their products, key personnel, past, present or
future actual or threatened litigation, trade secrets and other intellectual
property, current and prospective customer lists, operational methods,
acquisition plans, prospects, plans for future development and other business
affairs and information about the Company and its subsidiaries, affiliates and
strategic partners not readily available to the public (the “Confidential
Information”). For the avoidance of doubt, no information shall be deemed
“Confidential Information” to the extent: (i) Executive knew of such information
prior to the Effective Date; or (ii) such information is or becomes generally
known to the public or in the industry through no fault of Executive. Executive
further acknowledges that the services to be performed under this Agreement are
of a special, unique, unusual, extraordinary and intellectual character. In
recognition of the foregoing, the Executive covenants and agrees as follows:

 

10

--------------------------------------------------------------------------------

 

6.1                               No Disclosure or Use of Confidential
Information. At no time shall Executive ever divulge, disclose, or otherwise use
any Confidential Information (other than as necessary to perform Executive’s
duties under this Agreement and in furtherance of the Company’s best interests
or as required by law or valid subpoena), unless and until such information is
readily available in the public domain by reason other than Executive’s
disclosure or use thereof in violation of the first clause of this Section 6.1.
Executive acknowledges that Company is the owner of, and that Executive has not
rights to, any trade secrets, patents, copyrights, trademarks, know-how or
similar rights of any type, including any modifications or improvements to any
work or other property developed, created or worked on by Executive during the
Term of this Agreement.

 

6.2                               Return of Company Property, Records and Files.
Upon the termination of Executive’s employment at any time and for any reason,
or at any other time the Board may so direct, Executive shall promptly deliver
to the Company’s offices in Harrisburg, Pennsylvania all of the property and
equipment of the Company, its subsidiaries, affiliates and strategic partners
(including any cell phones, pagers, credit cards, personal computers, etc.) and
any and all documents, records, and files, including any notes, memoranda,
customer lists, reports or any and all other documents, including any copies
thereof, whether in hard copy form or on a computer disk or hard drive, which
relate to the Company, its subsidiaries, affiliates, strategic partners,
successors or assigns, and/or their respective past and present officers,
directors, employees or consultants (collectively, the “Company Property,
Records and Files”); it being expressly understood that, upon termination of
Executive’s employment at any time and for any reason, Executive shall not be
authorized to retain any of the Company Property, Records and Files, any copies
thereof or excerpts therefrom.

 

7.                                      Noncompetition and Other Matters.

 

7.1                               Noncompetition. During the Executive’s
employment with the Company or one of its subsidiaries and during the twelve
(12) month period following the termination of Executive’s employment (the
“Restricted Period”), Executive will not directly, or indirectly knowingly cause
any other person to, engage in Competition with the Company or any of its
subsidiaries in the restricted area (the “Restricted Area”). “Competition” shall
mean engaging in any activity for a Competitor of the Company or any of its
subsidiaries, whether as a principal, agent, partner, officer, director,
employee, independent contractor, investor, consultant or stockholder (except as
a less than five percent (5%) shareholder of a publicly traded company) or
otherwise. A “Competitor” shall mean any individual or entity that competes with
one or more business units of the Company or its subsidiaries. As of the
Effective Date, it is understood that the Company’s business units include:
(1) pharmacy benefits management (“PBM”), including the administration of
pharmacy benefits for businesses, government agencies or health plans; mail
order pharmacy; specialty pharmacy and Medicare Part D services; (2) the sale of
prescription drugs either at retail or over the internet; and (3) retail health
care (“RediClinic”). It is understood and agreed that PBM competitors include,
but are not limited to, CVS Health, Express Scripts and Optum, as well as health
plans or insurers that

 

11

--------------------------------------------------------------------------------



 

provide PBM services that compete with the Company’s PBM business. It is also
understood and agreed that retail pharmacy competitors include any individual or
entity that sells or has imminent plans to sell prescription drugs, including
but not limited to, drugstore companies such as Walgreens Boots Alliance and CVS
Health; mass merchants such as Wal-Mart Stores, Inc. and Target Corp.; and
food/drug combinations such as Kroger Co., Albertsons LLC and Ahold USA. It is
understood and agreed that RediClinic competitors shall include, but not be
limited to, Walgreen’s Take Care Clinics, CVS Health’s Minute Clinics and The
Little Clinic. During Executive’s employment by the Company or one of its
subsidiaries and during the Restricted Period, Executive will not directly, or
indirectly knowingly cause any other person to, engage in any activity that
involves providing audit review or other consulting or advisory services with
respect to any relationship between the Company and any third party. The
Restricted Area refers to those states within the United States in which the
Company, including its subsidiaries, conducts its business, including the
District of Columbia and Puerto Rico.

 

7.2                               Noninterference. During the Restricted Period,
Executive shall not, directly or indirectly, solicit, induce, or attempt to
solicit or induce any officer, director, employee, agent or consultant of the
Company or any of its subsidiaries, affiliates, strategic partners, successors
or assigns to terminate his, her or its employment or other relationship with
the Company or its subsidiaries, affiliates, strategic partners, successors or
assigns for the purpose of associating with any Competitor, or otherwise
encourage any such person or entity to leave or sever his, her or its employment
or other relationship with the Company or its subsidiaries, affiliates,
strategic partners, successors or assigns for any other reason. Nothing herein
shall prevent Executive for providing an employee of the Company with a
performance reference if requested to do so.

 

7.3                               Nonsolicitation. During the Restricted Period,
Executive shall not, directly or indirectly, solicit, induce, or attempt to
solicit or induce any customers, clients, vendors, suppliers or consultants then
under contract to the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns, to terminate, limit or otherwise modify his,
her or its relationship with the Company or its subsidiaries, affiliates,
strategic partners, successors or assigns, for the purpose of associating with
any Competitor, or otherwise encourage such customers, clients, vendors,
suppliers or consultants then under contract to terminate his, her or its
relationship with the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns for any reason. During the Restricted Period,
Executive shall not hire, either directly or through any employee, agent or
representative, any field and corporate management employee of the Company or
any subsidiary or any such person who was employed by the Company or any
subsidiary within 180 days of such hiring.

 

7.4                               Defend Trade Secrets Act. Pursuant to
Section 7 of the Defend Trade Secrets Act of 2016 (which added 18 U.S.C. §
1833(b)), Executive acknowledges that Executive shall not have criminal or civil
liability under any federal or state trade secret law for the disclosure of a
trade secret that (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in

 

12

--------------------------------------------------------------------------------



 

a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing in this Agreement is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by such Section.

 

8.                                      Rights and Remedies upon Breach.

 

If Executive breaches, or threatens to commit a breach of, any of the provisions
of Sections 6 or 7 above (the “Restrictive Covenants”), the Company and its
subsidiaries, affiliates, strategic partners, successors or assigns shall have
the following rights and remedies, each of which shall be independent of the
others and severally enforceable, and each of which shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns at law or in
equity.

 

8.1                               Specific Performance. The right and remedy to
have the Restrictive Covenants specifically enforced by any court of competent
jurisdiction by injunctive decree or otherwise, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to the Company or its subsidiaries, affiliates, strategic partners, successors
or assigns and that money damages would not provide an adequate remedy to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns.

 

8.2                               Accounting. The right and remedy to require
Executive to account for and pay over to the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, as the case may be, all
compensation, profits, monies, accruals, increments or other benefits derived or
received by Executive as a result of any transaction or activity constituting a
breach of any of the Restrictive Covenants.

 

8.3                               Severability of Covenants. Executive
acknowledges and agrees that the Restrictive Covenants are reasonable and valid
in geographic and temporal scope and in all other respects. If any court
determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full force and effect without regard to
the invalid portions.

 

8.4                               Modification by the Court. If any court
determines that any of the Restrictive Covenants, or any part thereof, is
unenforceable because of the duration or scope of such provision, such court
shall have the power (and is hereby instructed by the parties) to modify or
reduce the duration or scope of such provision, as the case may be (it being the
intent of the parties that any such modification or reduction be limited to the
minimum extent necessary to render such provision enforceable), and, in its
modified or reduced form, such provision shall then be enforceable.

 

8.5                               Enforceability in Jurisdictions. Executive
intends to and hereby confers jurisdiction to enforce the Restrictive Covenants
upon the courts of any jurisdiction within the geographic scope of such
covenants. If the courts of any one or more of such

 

13

--------------------------------------------------------------------------------



 

jurisdictions hold the Restrictive Covenants unenforceable by reason of the
breadth of such scope or otherwise, it is the intention of Executive that such
determination not bar or in any way affect the right of the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns to the
relief provided herein in the courts of any other jurisdiction within the
geographic scope of such covenants, as to breaches of such covenants in such
other respective jurisdictions, such covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.

 

8.6                               Extension of Restriction in the Event of
Breach. In the event that Executive breaches any of the provisions set forth in
this Section 8, the length of time of the Restricted Period shall be extended
for a period of time equal to the period of time during which Executive is in
breach of such provision.

 

9.                                      No Violation of Third-Party Rights.
Executive represents, warrants and covenants that Executive:

 

(i)                                     will not, in the course of employment,
infringe upon or violate any proprietary rights of any third party (including,
without limitation, any third party confidential relationships, patents,
copyrights, mask works, trade secrets, or other proprietary rights);

 

(ii)                                  is not a party to any conflicting
agreements with third parties, which will prevent Executive from fulfilling the
terms of employment and the obligations of this Agreement;

 

(iii)                               does not have in Executive’s possession any
confidential or proprietary information or documents belonging to others and
will not disclose to the Company, use, or induce the Company to use, any
confidential or proprietary information or documents of others; and

 

(iv)                              agrees to respect any and all valid
obligations which Executive may now have to prior employers or to others
relating to confidential information, inventions, discoveries or other
intellectual property which are the property of those prior employers or others,
as the case may be.

 

Executive agrees to indemnify and save harmless the Company from any loss,
claim, damage, cost or expense of any kind (including without limitation,
reasonable attorney fees) to which the Company may be subjected by virtue of a
breach by Executive of the foregoing representations, warranties, and covenants.

 

10.                               Arbitration.

 

(a)                                                              Except as
necessary for the Company and its subsidiaries, affiliates, strategic partners,
successors or assigns or Executive to specifically enforce or enjoin a breach of
this Agreement (to the extent such remedies are otherwise available), the
parties

 

14

--------------------------------------------------------------------------------



 

agree that any and all disputes that may arise in connection with, arising out
of or relating to this Agreement, or any dispute that relates in any way, in
whole or in part, to Executive’s employment with the Company or any subsidiary,
affiliate or strategic partner, the termination of that employment or any other
dispute by and between the parties or their subsidiaries, affiliates, strategic
partners, successors or assigns, shall be submitted to final and binding
arbitration in the State of Ohio according to the National Employment Dispute
Resolution Rules and procedures of the American Arbitration Association at the
time in effect, but in all cases the parties shall be allowed reasonable
discovery. This arbitration obligation extends to any and all claims that may
arise by and between the parties or their subsidiaries, affiliates, strategic
partners, successors or assigns, and expressly extends to, without limitation,
claims or causes of action for wrongful termination, impairment of ability to
compete in the open labor market, breach of an express or implied contract,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
fraud, misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and claims under the Ohio Constitution, the
United States Constitution, and applicable state and federal fair employment
laws, federal and state equal employment opportunity laws, and federal and state
labor statutes and regulations, including, but not limited to, the Civil Rights
Act of 1964, as amended, the Fair Labor Standards Act, as amended, the Americans
With Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law. Executive understands that by entering into this Agreement,
Executive is waiving Executive’s rights to have a court determine Executive’s
rights, including under federal, state or local statutes prohibiting employment
discrimination, including sexual harassment and discrimination on the basis of
age, race, color, religion, national origin, disability, veteran status or any
other factor prohibited by governing law. Executive further understands that
there is no intent herein to interfere with the Equal Employment Opportunity
Commission’s right to enforce the laws it oversees or your right to file an
administrative charge of employment discrimination or a similar state or local
administrative agency. In the event that the Executive brings a successful
action against the Company for enforcement of the terms of this Employment
Agreement following a breach of said terms by Company, Executive shall be
entitled to reasonable attorneys’ fees and expenses incurred in a successful
action to enforce such terms and the Company will be required to pay all filing
fees incurred by Executive.

 

11.                               Assignment.

 

Neither this Agreement, nor any of Executive’s rights or obligations hereunder,
may be assigned or otherwise subject to hypothecation by Executive.

 

12.                       Notices.

 

All notices and other communications under this Agreement shall be in writing
and shall be given by fax or first class mail, certified or registered with
return receipt requested,

 

15

--------------------------------------------------------------------------------



 

and shall be deemed to have been duly given three (3) days after mailing or
twenty-four (24) hours after transmission of a fax to the respective persons
named below:

 

If to the Company:

 

RxOptions, LLC

 

 

c/o Rite Aid Corporation

 

 

30 Hunter Lane

 

 

Camp Hill, Pennsylvania 17011

 

 

Attention: General Counsel

 

 

Fax: (717) 760-7867

 

 

 

If to Executive:

 

Ben Bulkley, at Executive’s last address shown on the payroll records of the
Company.

 

Any party may change such party’s address for notices by notice duly given
pursuant hereto.

 

13.                               General.

 

13.1                        No Offset or Mitigation. The Company’s obligation to
make the payments provided for in, and otherwise to perform its obligations
under this Agreement shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against the Executive or others whether in respect of claims made under this
Agreement or otherwise. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts,
benefits and other compensation payable or otherwise provided to the Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced, regardless of whether the Executive obtains other employment.

 

13.2                        Governing Law. This Agreement is executed in Ohio
and shall be governed by and construed and enforced in accordance with the laws
of the State of Ohio without giving effect to conflicts of laws principles
thereof which might refer such interpretations to the laws of a different state
or jurisdiction. Any court action instituted by Executive relating in any way to
this Agreement shall be filed exclusively in state or federal court in the State
of Ohio and Executive consents to the jurisdiction and venue of said courts in
any action instituted by or on behalf of the Company against Executive.

 

13.3                        Entire Agreement. This Agreement and all agreements
and plans stated herein sets forth the entire understanding of the parties
relating to Executive’s employment with the Company and cancels and supersedes
all agreements, arrangements and understandings relating thereto made prior to
the date hereof, written or oral, between the Executive and the Company and/or
any subsidiary or affiliate.

 

13.4                        Amendments: Waivers. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms or covenants
hereof may be waived, only by a written instrument executed by the parties, or
in the case of a waiver, by the party waiving compliance. The failure of any
party at any time or times to require

 

16

--------------------------------------------------------------------------------



 

performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce the same. No waiver by any party of the breach
of any term or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

 

13.5                        Conflict with Other Agreements. Executive represents
and warrants that neither Executive’s execution of this Agreement nor the full
and complete performance of Executive’s obligations hereunder will violate or
conflict in any respect with any written or oral agreement or understanding with
any person or entity.

 

13.6                        Successors and Assigns. This Agreement shall inure
to the benefit of and shall be binding upon the Company and its successors and
assigns and Executive and Executive’s heirs, executors and personal
representatives.

 

13.7                        Withholding. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable under this
Agreement all federal, state, local and foreign taxes that are required to be
withheld by applicable laws or regulations.

 

13.8                        Severability. The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement. If any provision of this Agreement
shall be held invalid or unenforceable in part, the remaining portion of such
provision, together with all other provisions of this Agreement, shall remain
valid and enforceable and continue in full force and effect to the fullest
extent consistent with law.

 

13.9                        No Assignment. The rights and benefits of the
Executive under this Agreement may not be anticipated, assigned, alienated or
subject to attachment, garnishment, levy, execution or other legal or equitable
process except as required by law. Any attempt by the Executive to anticipate,
alienate, assign, sell, transfer, pledge, encumber or charge the same shall be
void. Payments hereunder shall not be considered assets of the Executive in the
event of insolvency or bankruptcy.

 

13.10                 Survival. This Agreement shall survive the termination of
Executive’s employment and the expiration of the Term to the extent necessary to
give effect to its provisions.

 

13.11                 Captions. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

13.12                 Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts; each of which when so executed and
delivered shall be an original but all such counterparts together shall
constitute one and the same instrument.

 

17

--------------------------------------------------------------------------------



 

14.                               Compliance with Code Section 409A.

 

(a)                                 Payment of Benefits: To the extent necessary
to avoid adverse tax consequences, and except as described below, any payment to
which Executive becomes entitled under the Agreement, or any arrangement or plan
referenced in this Agreement, that constitutes “deferred compensation” under
section 409A of the Code (“409A”), and is (a) payable upon Executive’s
termination; and (b) at a time when the Executive is a “specified employee” as
defined by 409A shall not be made until the first payroll date after the
earliest of: (1) the expiration of the six (6) month period (the “Deferral
Period”) measured from the date of Executive’s “separation from service” within
the meaning of such term under 409A; or (2) the date of Executive’s death.

 

On the first payroll date after the expiration of the Deferral Period, all
payments that would have been made during the Deferral Period (whether in a
single lump sum or in installments) shall be paid as a single lump sum to
Executive or, if applicable, Executive’s beneficiary. This section shall not
apply to any payment which meets the short term deferral exception to 409A or
constitutes “separation pay” as described in Treasury Regulation
Section 409A-1(b)(9) (in general, payments (i) that are made on an involuntary
separation from service which (ii) do not exceed the lesser of two (2) times
(x) the Executive’s annualized compensation for the taxable year preceding the
year in which the separation from service occurs or (y) the Code
Section 401(a)(17) limit on compensation for the year in which separation from
service occurs and (iii) are paid in total by the end of the second calendar
year following the calendar year in which the separation from service occurs).

 

The Company shall pay to Executive the Accrued Benefits, within ten (10) days
after the Date of Termination. Notwithstanding the foregoing, if the Executive
is a “specified employee”, as defined by 409A, and payment of the Accrued
Benefits is required to be delayed under 409A, the Company shall pay to
Executive the Accrued Benefits on the first payroll date after the six (6) month
anniversary of the Date of Termination.

 

For purposes of 409A, each payment and each installment described in this
Agreement shall be considered a separate payment from each other payment or
installment and to the extent required by 409A, a payment due upon termination
of employment will only be paid upon Executive’s separation from service within
the meaning of such term under 409A.

 

(b)                                 Reimbursements: To the extent required by
409A, with regard to any provision that provides for the reimbursement of costs
and expenses, or for the provision of in-kind benefits: (i) the right to such
reimbursement or in-kind benefit shall not be subject to liquidation or exchange
for another benefit; (ii) the amount of expenses or in-kind benefits available
or paid in one (1) year shall not affect the amount available or paid in any
subsequent year; and (iii) such payments shall be made on or before the last day
of the Executive’s taxable year in which the expense occurred.

 

18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first written above.

 

 

 

RxOptions,LLC

 

 

 

 

 

/s/ Kenneth C Black

 

By: Kenneth C Black

 

Its: Vice President & Assistant Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Ben Bulkley

 

Ben Bulkley

 

19

--------------------------------------------------------------------------------



 

Appendix A to Employment Agreement

 

Date

 

Name

Address

City, State Zip

 

Re:                             Severance Agreement and General Release

 

Dear Name:

 

We are interested in resolving cooperatively your separation of employment with
RxOptions,LLC (the Company), which will take place on (date), your Separation
Date. Toward this end, we propose the following Severance Agreement, which
includes a General Release.

 

Whereas, the Company has previously entered into an employment agreement with
you, dated (Date) (the “Employment Agreement”), which contains among other
things, certain provisions regarding severance compensation payable upon
termination of your employment with the Company under certain circumstances.
Other than what is expressly set forth herein, the terms and conditions of the
Employment Agreement shall remain in full force and effect.

 

The terms and conditions set forth in Paragraph 1 below will apply regardless of
whether you decide to sign this Severance Agreement and General Release.
However, you will not be eligible to receive the payments and benefits set forth
in Paragraph 2 below unless you sign and do not revoke this Severance Agreement
and General Release, within the time period specified below. (Please see
Paragraph 3 below for what it means to revoke this Severance Agreement and
General Release.)

 

You may consider for twenty-one (21) days whether you wish to sign this
Severance Agreement and General Release. Since this Severance Agreement and
General Release (“Agreement”) is a legal document, you are advised to review it
with an attorney prior to signing it.

 

1.                                      General Terms of Termination. As noted
above, whether or not you sign this Agreement:

 

(a)                                 Your last day of employment is (date) which
is your Separation Date. You will be paid for all time worked up to and
including your termination.

 

(b)                                 You will be paid for earned but unused
vacation days and any properly documented reasonable expenses incurred in
connection with your employment through your Separation Date.

 

20

--------------------------------------------------------------------------------

 

(c)           Except as contemplated by the Employment Agreement, your
eligibility to participate in all other group benefits except Company sponsored
health insurance including medical, dental, vision and prescription as an
employee of the Company will end on the last day of the calendar month in which
separation occurs.

 

(d)           You acknowledge (i) receipt of all compensation and benefits due
through the Separation Date as a result of services performed for the Company
with the receipt of a final paycheck, except as provided in this Agreement;
(ii) you have reported to the Company any and all work-related injuries incurred
during employment; (iii) the Company properly provided any leave of absence
because of your or your family member’s health condition and you have not been
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave; and (iv) you have provided the Company with written notice of
any and all concerns regarding suspected ethical and compliance issues or
violations on the part of the Company or any of the Released Parties.

 

2.             Separation Payment. Except with respect to the Accrued Benefits
as defined in the Employment Agreement, if you sign this Agreement, agreeing to
be bound by the General Release in Paragraph 3 below and the other terms and
conditions of this Agreement described below, and comply with the requirements
of this Paragraph 2 (other than the Accrued Benefits), you will receive the
compensation and benefits as contemplated by the Employment Agreement related to
the reason for your departure. You will not be eligible for the payment and
benefits described in this Paragraph 2 unless: (i) you sign this Agreement no
later than twenty-one (21) days after you receive it, promptly return the
Agreement to the Company after you sign it, and do not timely revoke it; and
(ii) you have returned all Company property and documents in accordance with
Paragraph 15 below.

 

3.             General Release. In consideration of the benefits provided by the
Company, you personally and for your heirs, executors, administrators,
successors and assigns, fully, finally and forever release and discharge the
Company and its parents, subsidiaries, and affiliates, as well as their
respective successors, assigns, officers, owners, directors, agents,
representatives, attorneys, and employees (collectively, the “Released
Parties”), of and from all claims, demands, actions, causes of action, suits,
damages, losses, and expenses, of any and every nature whatsoever, as a result
of actions or omissions occurring through the date Employee signs this
Agreement. Specifically included in this waiver and release are, among other
things, any and all claims under the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Pennsylvania Human Relations Act, or any other federal, state or local statute,
rule, ordinance, or regulation, as well as any claims under common law for tort,
contract, or wrongful discharge (the “Released Claims”). The above release does
not waive claims (i) for unemployment or workers’ compensation benefits,
(ii) for vested rights under ERISA-covered employee benefit plans as applicable
on the date Employee signs this Agreement, (iii) as a whistleblower under the
Sarbanes-Oxley Act or Dodd-Frank Wall Street Reform and Consumer Protection Act,
(iv) to interpret or enforce this Agreement, (v) that may arise after Employee
signs this Agreement and (iv) which cannot be released by private agreement.
Nothing in this release generally prevents you from filing a charge or complaint

 

21

--------------------------------------------------------------------------------



 

with or from participating in an investigation or proceeding conducted by the
EEOC, NLRB or any other federal, state or local agency charged with the
enforcement of any employment laws, although by signing this release you waive
the right to individual relief based on claims asserted in such a charge or
complaint, except with the NLRB or anywhere else such a waiver is prohibited.
Further, you are not releasing your rights to vested equity and/or your rights
to indemnification and defense.

 

4.             The parties agree and acknowledge that this Agreement and the
considerations exchanged herein shall not constitute and shall not be
interpreted as an admission on the part of the Company of a violation of any
statute, law, or ordinance or of any other wrongdoing by the Company.

 

5.             The parties further agree that this Agreement is in full,
complete, and final settlement by you of any and all claims, actions, causes of
action, damages, or costs against the Company resulting from or pertaining to
the Released Claims, your employment with, treatment at, severance from, or
separation of employment from the Company.

 

6.             The parties agree that this Agreement shall supersede and replace
any and all prior written or oral agreements previously entered into between
them, which agreements shall be null and void and of no consequence, except that
the parties agree that this paragraph does not apply to any agreements
referenced in this Agreement.

 

7.             The parties agree that the laws of Ohio shall apply to the terms
and conditions of this Agreement, and they consent to the exclusive jurisdiction
of the Ohio courts with respect to the enforcement of this Agreement.

 

8.             You agree not to seek future employment with and waive any and
all claims or rights to reemployment or reinstatement to your former position or
any position within the Company or any of its current affiliates.

 

9.             You understand and agree that in the event any claim, suit, or
action whatsoever shall be commenced by you, your heirs, executors, or
administrators against the Company, based upon the Released Claims, this
Agreement shall constitute a complete defense to any such claim, suit, or
action.

 

10.          Except as specifically set forth herein, you waive any common law
and/or statutory right to recover attorneys’ fees and costs, if any.

 

11.          It is intended that this Agreement, and all payments or income to
you contemplated by it, comply with, or are exempt from, the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Treasury Regulations promulgated thereunder. This Agreement shall be
construed, administered, and governed in a manner consistent with this intent.
The Company hereby agrees to indemnify and hold you harmless on an after-tax
basis for any federal or state taxes imposed under Code section 409A (or similar
state law) and any interest, penalties, or additions to tax imposed with respect
thereto (collectively, “409A Taxes”) as well as related reasonable out-of-

 

22

--------------------------------------------------------------------------------



 

pocket expenses resulting from contesting the imposition of 409A Taxes that
result from the payment of, or right to, any amount or property provided for in
this Agreement. Any such indemnity payment shall be made within thirty (30) days
of the date you remit the 409A Taxes to the applicable taxing authority imposing
the 409A Taxes.

 

12.          Unless as required by law or valid subpoena, it is agreed that the
terms and provisions of this Agreement are to remain strictly confidential and
that any disclosure of the terms of this Agreement by you to any employee or
former employee of the Company, or to any other person, other than your legal
counsel, tax advisors, or your immediate family members, taxing authorities will
constitute a material breach of this Agreement. Further, for purposes of
clarity, it is agreed that you can show Section 7 and 8 of your Employment
Agreement with any new or potential new employer.

 

13.          Unless as required by law or valid subpoena, you agree that you
will not make any disparaging statements, oral or written, regarding the Company
to any person, firm or other entity. You further agree, without limiting any
other applicable remedies, that in the event of any material breach of this
provision, the Company’s obligation to provide any and all consideration
provided for in Paragraph 2 above will terminate. The Company agrees that
members of its senior management team will not disparage you.

 

14.          Regardless of whether you sign this Agreement, and as a condition
of receiving the consideration set forth in Paragraph 2 above, you must return
to your supervisor, retaining no copies, all Company property, including
computers, wireless devices, papers, files, documents, reference guides,
equipment, keys, access key tag/card, identification cards, credit cards,
software, computer access codes, disks, supplies and institutional manuals, and
you shall not retain any copies, duplicates, reproductions or excerpts of any of
the foregoing, whether in hardcopy or electronic format and are prohibited from
using or disclosing confidential and/or proprietary information which you
accrued in the course of your employment with the Company.

 

15.          You agree to make yourself available at mutually agreeable times to
cooperate with the Company with respect to any legal proceedings that the
Company believes, in its sole discretion, may be in any way related to your
employment with the Company. Such cooperation encompasses your assistance with
matters preliminary to the investigation of any legal proceedings and assistance
during and throughout any litigation or legal proceeding, including, but not
limited to, participating in any fact-finding or investigation, speaking with
the Company’s attorneys, testifying in depositions, testifying in hearings or at
trial, and assisting with any post-litigation matter or appeal. Upon submission
of appropriate documentation, you shall be reimbursed for reasonable
out-of-pocket expenses incurred in rendering such cooperation, which shall
include reasonable attorneys’ fees and compensation for your time if
appropriate. Nothing in this paragraph should be construed as suggesting or
implying in any way that you should testify untruthfully.

 

16.          No provision of this Agreement shall be construed or enforced in a
manner that would prevent Employee from testifying fully and truthfully under
oath in any court,

 

23

--------------------------------------------------------------------------------



 

arbitration or administrative agency proceeding, or from filing a charge or
providing complete and truthful information in the course of any government
investigation. No provision of this Agreement shall be construed or enforced in
a manner that would interfere with Employee’s rights under the National Labor
Relations Act, if any, to discuss or comment on terms and conditions of
employment.

 

17.          You are advised to consult with an attorney prior to signing this
Agreement. You have 21 days to consider whether to sign this Agreement (the
“Consideration Period”). You must return this signed Agreement to the Company’s
representative set forth below within the Consideration Period but not prior to
the Separation Date. If you sign and return this Agreement before the end of the
Consideration Period, it is because you freely chose to do so after carefully
considering its terms. Additionally, you shall have seven (7) days from the date
of the signing of this Agreement to revoke this Agreement by delivering a
written notice of revocation within the seven-day revocation period to the same
person as you returned this Agreement. If the revocation period expires on a
weekend or holiday, you will have until the end of the next business day to
revoke. This Agreement will become effective on the eighth day after you sign
this Agreement provided you do not revoke this Agreement. Any modification or
alteration of any terms of this Agreement by you voids this Agreement in its
entirety. You agree with the Company that changes, whether material or
immaterial, do not restart the running of the Consideration Period.

 

18.          In the event that, any one or more provisions (or portion thereof)
of this Agreement is held to be invalid, unlawful or unenforceable for any
reason, the invalid, unlawful or unenforceable provision (or portion thereof)
shall be construed or modified so as to provide the Company with the maximum
protection that is valid, lawful and enforceable, consistent with the intent of
the Company and you in entering into this Agreement. If such provision (or
portion thereof) cannot be construed or modified so as to be valid, lawful and
enforceable, that provision (or portion thereof) shall be construed as narrowly
as possible and shall be severed from the remainder of this Agreement (or
provision), and the remainder shall remain in effect and be construed as broadly
as possible, as if such invalid, unlawful or unenforceable provision (or portion
thereof) had never been contained in this Agreement.

 

19.          No changes to this Agreement can be effective except by another
written agreement signed by you and by the Company’s authorized representative.

 

20.          You and the Company execute this Agreement voluntarily, with full
knowledge of its significance, and you acknowledge that you have read and fully
understand the meaning of this Agreement, intend to be legally bound by the
Agreement, and that no inducement, duress, or coercion caused either party to
enter into this understanding.

 

PLEASE READ CAREFULLY

 

1.          UNLESS SPECIFICLLY EXCLUDED, THIS AGREEMENT

 

24

--------------------------------------------------------------------------------



 

CONSTITUTES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. IT DOES NOT WAIVE RIGHTS
OR CLAIMS THAT MAY ARISE AFTER THE DATE IT IS EXECUTED;

 

2.             YOU AGREE THAT YOU ARE WAIVING RIGHTS AND CLAIMS YOU MAY HAVE IN
EXCHANGE FOR CONSIDERATION IN ADDITION TO THINGS OF VALUE TO WHICH YOU ARE
ALREADY ENTITLED;

 

3.             YOU UNDERSTAND THAT YOU HAVE THE RIGHT TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT;

 

4.             YOU UNDERSTAND THAT YOU HAVE TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER THIS AGREEMENT;

 

5.             YOU UNDERSTAND THAT YOU HAVE SEVEN (7) DAYS FOLLOWING YOUR
EXECUTION OF THIS AGREEMENT TO REVOKE IT AND THAT THIS AGREEMENT SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED.
REVOCATION MUST BE IN WRITING AND TIMELY DELIVERED TO: GENERAL COUNSEL, RITE AID
CORPORATION, 30 HUNTER LANE, CAMP HILL, PENNSYLVANIA, 17011; AND

 

In witness whereof, the parties hereto have executed this Agreement on the day
and date indicated below.

 

RxOPTIONS, LLC

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

Dated:

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

Dated:

 

 

 

25

--------------------------------------------------------------------------------
